Citation Nr: 0607279	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  96-09 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO conducted a hearing on the 
issue in February 1996. 


FINDING OF FACT

PTSD was not incurred in, or aggravated by, any incident of 
active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the veteran of what 
evidence would substantiate the claim for benefits and 
further allocates the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
veteran adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a veteran before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the December 2003 letter.  The 
December 2003 letter fully provided notice of elements (1), 
(2) and (3).   In addition, by virtue of the rating decision 
on appeal, the January 1996 Statement of the Case ("SOC"), 
the March 1997 Supplemental Statement of the Case ("SSOC") 
and the May 2005 SSOC, the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the May 2005 SSOC.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, the December 2003 VCAA letter was provided to 
the veteran before the RO's denial of the veteran's claims in 
the May 2005 SSOC.  The 38 C.F.R. § 3.159(b) compliant 
language was provided to him after the adjudication of the 
claims.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to this claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim or that 
other evidence is existent and has not been obtained.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, it obtained the 
service medical records (SMRs), service records, Social 
Security Administration ("SSA") records, private medical 
records, and VA medical records; ordered VA examinations; 
sought verification of the veteran's alleged stressors; and 
granted the veteran a hearing.
Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran for his claim.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA for this claim would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran neither submitted, nor authorized, VA to obtain 
any further evidence to support his claim, the Board finds 
that the record is ready for appellate review.


The Merits of the Claim

The veteran is seeking service connection for PTSD, which he 
contends stems from  service in Vietnam.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  Because the preponderance of the 
competent evidence demonstrates that the veteran does not 
have PTSD linked by competent medical opinion to any incident 
of active military service, the claim is denied.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2005); 38 
C.F.R. § 3.303 (2005).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  With regard to 
PTSD, a grant of service connection requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Id.  Where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the claimant will 
be given the benefit of the doubt.  38 U.S.C.A. § 5107(b). 

A review of the record reveals that the veteran first sought 
service connection, in part, for restlessness in May 1974, 
which he attributed to pain in his legs and back due to a 
fall he sustained in basic training.  At that time, the 
veteran asserted he had received treatment for three months 
for these injuries in service.  During a June 1974 VA 
examination for other alleged injuries, he stated that he 
went to sick call many times for nervous troubles in service.  
Referred for a VA psychiatric examination, the veteran told 
the VA examiner that he had been very nervous since he was in 
Vietnam, where he could not sleep due to alarms and fears of 
enemy missile attacks.  The VA examiner diagnosed the veteran 
with moderately severe anxiety reaction and noted that the 
veteran was exaggerating his symptoms.

In August 1974, the RO denied service connection for the 
veteran's nervous condition claim, noting that SMRs were 
negative for any psychiatric complaints, diagnoses, or 
treatments.  In December 1974, the veteran submitted a 
statement from Dr. J.R.R., a non-VA mental health provider, 
stating that the veteran had been diagnosed and treated for 
psychotic reaction with depressive features in August 1974.  

During a May 1975 hearing, the veteran testified that his 
nervous symptoms started when he was assigned to Company B, 
13th Brigade, 4th Infantry Division in Vietnam, where he was 
frequently in combat.  The veteran further testified that his 
nervous condition started from hearing shooting and seeing 
dead people, especially friends who had served with him, and 
that he sought treatment many times from the unit's medic, 
but not in a medical dispensary or hospital.

Two witnesses, W.C., a former enlisted soldier, and C.S., a 
former junior officer, testified that they served 
contemporaneously in the same unit with the veteran in 
Vietnam, and that the veteran was nervous while there.  W.C. 
testified that the veteran once threw a mine into a fire.  
C.S. testified that the constant tension the unit experienced 
seemed to effect the veteran more so than other soldiers; the 
veteran had insomnia and sometimes woke up screaming; the 
veteran once abandoned his unit and went into a nearby 
village for two or three days; and the veteran frequently 
requested pills for nervousness from the unit's first-aid 
man.  

In October 1975, the Board denied the veteran's claim for 
nervous condition.  The Board found that the record indicated 
any nervousness by the veteran in Vietnam was a natural, 
temporary reaction to combat stress, rather than a 
demonstration of the onset of a psychiatric disorder; SMRs 
were silent about psychiatric disorders, and the veteran's 
current psychiatric condition did not manifest itself until 
1974, more than six years after he separated from service.

In August 1994, the veteran filed his current claim of 
service connection for PTSD, which was developed and 
adjudicated as an original claim of service connection based 
upon a new diagnosis of record.  Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (Holding in part that a claim based on 
the diagnosis of a new mental disorder stated a new claim 
when the new disorder had not been diagnosed and considered 
at the time of the prior Notice of Disagreement.  

In support of his claim, the veteran submitted a statement 
from a private psychiatrist, Dr. A.L.R.C., who wrote that the 
veteran reported experiencing daily nightmares about the 
Vietnam War, often dreaming about "R.," a fellow soldier 
who died from friendly fire; reported getting out of control 
by fireworks because they reminded him of the Vietnam War; 
reported being socially withdrawn; reported being nervous; 
and reported having trouble concentrating.  Dr. A.L.R.C. 
observed that the veteran cried when talking about his 
experiences in Vietnam and diagnosed him with major 
depression and PTSD.  However, there is no evidence to 
indicate that the physician reviewed the veteran's claims 
folder.

In July 1995, the veteran underwent a VA examination by a 
panel of three VA psychiatrists.  The VA examiners found no 
evidence of PTSD and diagnosed the veteran with malingering, 
noting that the veteran answered all questions in a very 
vague and superficial way; was never precise in any answer; 
was very evasive; made gestures of crying but produced no 
tears; and seldom looked directly at them. The VA examiners 
further observed that the veteran's affect did not correspond 
to his complaint or alleged symptoms.

At a February 1996 RO hearing, Dr. J.A.J. testified that the 
veteran currently had PTSD because the veteran broke down at 
work in November 1995 when he imagined he was being attacked 
in Vietnam and reacted by starting to destroy things; and had 
a VA psychiatric hospitalization from November to December 
1995 due to the incident at work, during which he was 
diagnosed with PTSD.  The veteran submitted the admissions 
sheet and the discharge summary for that hospitalization at 
the hearing, which shows a diagnosis of PTSD, depression, 
NOS, and episodic alcohol abuse.  Medical evidence of record 
shows that at one time during this hospitalization, the 
examining physician observed that the veteran had a 
psychiatric condition but exaggerated his symptoms.   

Dr. J.A.J. testified that the veteran reported not sleeping 
well since Vietnam and had frequent nightmares of Vietnam, 
particularly about the deaths of his friends K.R. and R.G.; 
and the death of a child he allegedly killed when ordered to 
throw a grenade into a cave to kill Viet Cong.

The veteran submitted a statement authored by co-worker A.M.; 
a letter indicating the veteran had applied for disability 
with the SSA; an April 1996 psychiatric evaluation from Dr. 
G.T.G., a non-VA psychiatrist, diagnosing the veteran with 
PTSD and major depression with psychotic features; and an 
August 1967 article, indicating the veteran was involved with 
Operation Francis Marion, a mission to withdraw Viet Cong 
from their tunnels and caves.

The April 1996 psychiatric evaluation from Dr. G.T.G. was 
based on an examination of the veteran and the veteran's 
self-reported history of nightmares and flashbacks of his 
experiences in Vietnam in which friends died and he may have 
killed children.  The report of the evaluation does not 
indicate that the veteran's claims folder was reviewed.   

A March 1997 VA examination by two VA psychiatrists diagnosed 
the veteran with malingering with borderline antisocial 
features.  The VA examiners noted that the veteran 
demonstrated very manipulative behavior by providing no 
description of any kind of dissociative experiences or 
flashbacks; failed to explain why he was in the jungle in 
Vietnam when confronted with his military occupational 
specialty (MOS) of truck driver; and made gestures of 
attempting to cry, but never shed a tear.

The VA examiners also observed that the veteran presented 
inconsistent complaints and symptoms: first claiming in 1974 
that his alleged nervous condition, which he attributed to an 
injury to his back and legs, was due to falling in a pit 
during basic training, but during the May 1975 DRO hearing on 
this issue, claiming that his alleged leg and back injuries 
were due to multiple falls in the jungles in Vietnam.   
Another observation by the VA examiners was that the veteran 
was not admitted to the Present-Centered Therapy (PCT) 
program for PTSD because his evaluation in December 1996 
found he exaggerated on practically all the tests performed 
for PTSD.  The VA examiners concluded that the veteran was 
still exaggerating his symptoms.  However, the VA examiners 
cautioned that the veteran's actual period of service in 
Vietnam needed to be verified by official military records.

The medical evidence of record shows that the veteran's 
December 1996 Psychological Screening Report for the PCT 
program made the following findings:
the veteran completed only 11 of 16 items on the test, 
indicating a lack of effort or cooperation; on one test he 
obtained a score that would classify him as mentally 
retarded, a result inconsistent with his history and behavior 
during clinical interviewing and testing; and the type and 
degree of symptoms reported on one test were inconsistent 
with the veteran's own description of his symptoms, his 
observed behavior during interviewing, and his psychiatric 
history.  The PCT program examiner concluded that such 
inconsistency could be due to confusion, to intentional or 
unintentional symptom exaggeration, or to a combination of 
factors.
 
In April 1998, the veteran submitted a statement, asserting 
he had a VA psychiatric hospitalization in January 1998 for 
PTSD.  The medical evidence of record shows that in January 
1998, the police brought the veteran to the VA psychiatric 
hospital for "inappropriate behavior," where the veteran 
complained of flashbacks of his Vietnam experience, including 
frequently hearing the voices of friends who died in combat.   
The medical evidence of record further shows that the veteran 
was diagnosed with depression, not otherwise specified 
("NOS"), to rule out delayed PTSD and malingering.

In March 1998, the veteran was referred to the PCT program to 
rule out delayed PTSD.  Records from the VA PCT program 
between March 1998 and April 1999 document that the veteran 
was assessed with atypical depression, non-psychotic at 
present.

In August 1999, the veteran submitted a statement, asserting 
that the SSA had granted him disability for PTSD since May 
1996.  However, contrary to the veteran's representation, the 
SSA records show that the veteran was granted disability for 
generalized anxiety disorder with depression as diagnosed by 
Dr. C.V. in April 1996.  However, the SSA records also 
contained evaluations by Dr. J.A.J.O. in January 1996 and by 
Dr. G.T.G. in April 1996, both indicating that the veteran 
had PTSD.

In March 2001, VA received documents from the Puerto Rico 
Department of Health, Correctional Health Service Program and 
the Puerto Rico Administration of Correction, showing that 
the veteran was incarcerated from December 22,1996, to April 
10, 1997, and was re-admitted on May 15, 1997.  During his 
incarceration, the veteran was hospitalized on several 
occasions for psychiatric problems, which ultimately were 
diagnosed as chronic schizophrenia, cocaine dependence, to 
rule out personality change due to chronic consumption of 
cocaine, and antisocial personality traits.

In April 2004, Dr. A.L.R.C. informed VA that she had treated 
the veteran from January 1994 to January 1996 and enclosed a 
copy of her treatment records.  The treatment records show 
that Dr. A.L.R.C. first diagnosed the veteran with PTSD and 
nervous depression in January 1994 when he presented with 
complaints of being unable to sleep well, always sad, 
apathetic, and constantly tired, and having nightmares about 
the Vietnam War.  In May 2004, Dr. G.T.G. informed VA that he 
had performed the April 1996 psychological evaluation on the 
veteran as a referral from the SSA for a disability 
determination.

VA conducted another PTSD examination on the veteran in March 
2005, with a view towards ascertaining the accuracy of a PTSD 
diagnosis.  The VA medical examiner noted that the veteran 
did not report any severe and horrible traumatic events in 
combat in Vietnam; feelings of intense fear, helplessness, or 
horror at the time he experienced events in Vietnam; that 
nightmares, or intrusive, recurrent, distressing thoughts, 
about traumatic experiences in Vietnam were interfering with 
his daily living activities, nor avoidant behavior related to 
traumatic experiences in Vietnam.  In addition, the March 
2005 VA examiner observed that the veteran was not anxious, 
distressed, or depressed when describing his experiences in 
Vietnam.  The VA examiner concluded that the veteran's mental 
disorder did not meet the DSM-IV criteria for PSTD because no 
definite, extreme, traumatic stressor existed, and there were 
no signs and symptoms of PTSD.  Instead, the VA examiner 
diagnosed the veteran with anxiety disorder, NOS.

The preponderance of the competent medical opinion evidence 
does not support a finding that the veteran has PTSD.  Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The June 1974, July 1995, March 1997, and March 2005 VA 
examinations are particularly probative, as they were 
conducted with a full review of all of the evidence of record 
at the time of the respective examinations as well as after 
interviews with the veteran.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

In particular, the March 2005 VA examiner supported this 
conclusion by noting that the veteran: was unable to specify 
and describe in detail a severe and horribly traumatic event 
or incident experienced in service; did not become anxious, 
distressed, or depressed when expressing his experiences in 
Vietnam; and did not report feelings of intense fear, 
helplessness, or horror at the time he was experiencing the 
events in Vietnam.  In addition, the VA examiner observed no 
evidence in the veteran's clinical history of the avoidance 
of a stimuli associated with a trauma and noted that the 
veteran's memories about his Vietnam experience were not 
intrusive, persistent, and distressing thoughts that 
interfered with the veteran's daily functions.  The Board 
finds the rationale of the March 2005 VA examination 
persuasive, giving it considerably more probative value than 
the other evidence of record. 

By comparison, Dr. J.A.J.'s February 1996 DRO hearing 
testimony that the evidence in the record from the veteran's 
May 1975 DRO hearing established that the veteran had PTSD in 
1974 is unpersuasive, as it does not account for the 
comprehensive evidence of record, in particular as to the 
veteran's inconsistent statements.  First, in his May 1974 
initial claim, the veteran attributed his alleged nervousness 
to an alleged back and leg injury which occurred during basic 
training and for which he sought medical treatment in service 
for three months.  A month later, during his VA psychiatric 
examination, the veteran attributed his nervousness to alarms 
and fears of missile attacks while in Vietnam.  Then, during 
the May 1975 hearing, he attributed his alleged back injury 
to falls in the jungle in Vietnam and his alleged nervousness 
to hearing shooting and seeing dead people, especially 
friends who had served with him.  At the time, the veteran 
gave no specifics about who his dead friends were or the time 
and location of their deaths.  Moreover, the testimony of 
W.C. implied that the veteran had few friends in his unit, 
other than W.C.

Dr. J.A.J.'s testimony failed to counter the 1974 VA 
examiner's findings that the veteran's childish manner during 
his examination was inconsistent with his hostile and 
threatening attitude at home, and that the veteran was 
exaggerating his symptoms.

The reports of Drs. A.L.R.C. and G.T.G., which diagnosed the 
veteran with PTSD in 1994 and 1996, respectively, carry 
little probative weight because both of these psychiatrists 
based their diagnoses solely on their own interview and 
examination of the veteran, relying on the veteran's vague, 
general allegations of symptoms of flashbacks and nightmares 
about Vietnam, without apparent review of the claims folder.  
Neither of these psychiatrists reviewed prior medical 
evidence of record on the veteran; elicited detailed specific 
descriptions of a severe and horribly traumatic event 
experienced in combat; verified any stressors; explained how 
the veteran re-lived his alleged, stressful, in-service 
event; or indicated a nexus between the veteran's then-
existing psychiatric status and an in-service stressor.  

The medical evidence of record confirms that the veteran 
experienced VA psychiatric hospitalizations in 1995, 1998, 
2001, and 2003 for which PTSD was either the primary 
diagnosis or a rule out.  Nonetheless, the diagnoses made on 
these occasions were generated during treatment for the 
claimed disorder, and not with a view towards ascertaining 
whether the veteran in fact had PTSD.  To the extent that the 
records of hospitalization support a diagnosis of PTSD they 
are based, in part, on the veteran's vague, general 
allegations of symptoms of flashbacks and nightmares about 
Vietnam; did not contain detailed specific descriptions of a 
severe and horribly traumatic event experienced in combat; 
contained only non-detailed stressor statements about 
unidentified friends and children dying at unspecified times 
and places; verified no stressors; did not indicate a nexus 
between the veteran's then-existing psychiatric status and an 
in-service stressor; and did not include a thorough review of 
the medical evidence of record or the veteran's claims file.  

  
Thus, the Board finds that the preponderance of the medical 
evidence of record overwhelmingly establishes that the 
veteran does not currently have PTSD.  Accordingly, the first 
prong of establishing service connection for PTSD has failed.

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Throughout the pendency of this matter, the veteran has made 
numerous contentions regarding the inadequacy of VA's 
development of the claim and asserted other errors of law.  
The Board has carefully considered these objections, but 
finds that they are without merit.  

Contrary to the veteran's assertion, the RO considered the 
psychiatric evidence from the February 1996 DRO hearing in 
its March 1997 SSOC.  Moreover, regarding both the February 
1996 DRO hearing and the veteran's 2001 and 2003 VA 
psychiatric hospitalizations, since this case has been 
continuous since 1994, the Board reviews the entire record de 
novo.  Although the veteran contends that he was simply 
misdiagnosed in 1974 due to state of mental health science, 
the salient issue  is whether the veteran manifested signs 
and symptoms consistent with a diagnosis of PTSD in 1974.  

Further contrary to the veteran's assertions, his 1998 VA 
psychiatric hospitalization shows he was diagnosed with 
depression, NOS, to rule out PTSD and malingering. 
To the extent that the veteran makes various other challenges 
upon the examinations conducted by VA, it is not shown that 
he has the competence to do so.  It is well-established that  
laypersons, such as the veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the preponderance of the competent medical evidence 
is against the claim for PTSD on the basis that the veteran 
does not have the disorder in question, the Board has not 
addressed the remaining two prongs of a claim of service 
connection; that of an in-service event and a competent 
opinion linking a diagnosis to the service incident.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).  

ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


